Title: Council of War, 9 July 1775
From: Council of War
To: 



[Cambridge, 9 July 1775]

At a Council of War held at Head Quarters Cambridge July 9th 1775.
Present His Excelly General Washington

          
            M. Generals
            Ward
            B. Genls
            Thomas
          
          
            
            Lee
            
            Heath
          
          
            
            Putman
            
            Greene
          
          
            
            
            
            Gates.
          
        The General laid before the Council a Letter from Mr Warren President of the Congress of Massachusetts Bay inclosing a Letter from Mr Gerry of Marblhead dated July 8th.
1. A Question was proposed & considered viz. What is the Numbr of the Enemy in & near Boston, including the Troops formerly & lately arrived, & there expected, the Tories who may take Arms, such Sailors as may be spared from the Fleet &

the Negroes—Upon which it was agreed, that from the best Intelligence the Force on the Side of the Enemy now amounts to about Eleven thousand, five hundred Men.
2d A Question was proposed, & considerd whether it is expedient to keep & defend the Posts at present occupied, or to retire farther back into the Country: Upon which it was unanimously determd that the publick Service requires the Defence of the present Posts.
3. A Question was proposed what Number of Troops may be necessary for the present Service in & near Boston to defend the Posts now occupied against the Force supposed to be employed against us. Upon which it was agreed that the Army for the above Purpose ought to consist of at least 22,000 Men.
4. As by the Returns now made the Number of effective Men is far short of the above Estimate a Question was made in what Manner the Deficiency shall be supplied And it was agreed that the same ought to be done by sending an Officer from each Company of the Forces raised in Massachusetts Bay to recruit the Regiments to which they respectively belong, to the Establishment fixed by the provincial Congress; The Colonies of Rhode Island & Connecticut being already engaged in recruiting; And that in the mean Time his Excelly the General do apply to the provincial Congress of this Province for their Assistance in procuring a temporary Reinforcement; subject to the same military Rules as the Army now raised; Inasmuch as the present Extent of Lines & the great Probability of an early Attack render such Reinforcement indispensably necessary.
5. As the Events of War are uncertain & a Want of a proper Rendezvous might in Case of any Misfortune occasion a Dissolution of the whole Army, it was proposed to appoint a proper Place for this Purpose in Case our present Situation should not be tenable.
Nemine Contradicente. N.C. Agreed that the Welch Mountains near Cambridge & in the Rear of the Roxbury Lines is a suitable Place.
6. A Question was proposed whether it is expedient to take Possession of Dorchester Point or to oppose the Enemy if they should attempt to possess it.
Unanimously Agreed in the Negative as to both.

7. N.B. That 10 Horses with Bridles & Saddles be provided in order to carry Intelligence from the Out Posts & Camps.
8. That a Beacon be erected on Blue Hill.
